Opinion
Per Curiam:
At the PCHA hearing the court below found appellant’s guilty pleas at O. & T. No. 2, December Term, 1960, and No. 12, September Term, 1961, were valid. The sentence was legal. It is admitted that appellant did not waive his appeal rights on the jury conviction and sentence at O. & T. No. 3, December Term, 1960. Order affirmed as to the validity of the guilty pleas and sentence. Order reversed as to the allowance of an appeal nunc pro tunc on the guilty pleas. (See Commonwealth v. Lowery, 438 Pa. 89, 263 A. 2d 332 (1970)). Order affirmed to allow appellant an appeal nunc pro tunc on the conviction and sentence at O. & T. No. 3, December Term, 1960.